DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
On page 12, line 1, the specification recites “the liquid exists from the aperture 203”.  It would appear the specification should recite ‘the liquid exits from the aperture 203’.  
Appropriate correction is required.
Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
Claim 4. Line 3 recites “two portions of the peripheral edge extending face each other” It would appear the claim should recite ‘two portions of the peripheral edge extend and face each other’.
Claim 8, lines 3 and 4 recites “the injection area is interrupted in a portion adapted to be disposed face to the top of the pack”.  It would appear the claim should recite ‘the injection area is interrupted in a portion adapted to face the top of the pack’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how rigid the shell would have to be in order to be to constitute a “semi-rigid” shell.  Applicant’s specification does not provide further guidance as to what would constitute a semi-rigid material, such as thickness or flexibility, from which the shell would be formed from and therefore, the limitation is a relative term.
Regarding claim 11, claim 7 from which the claim depends recites there to be one rib and dependent claim 11 recites two ribs making it unclear how many ribs are to be present as claim 11 could be seen to be reciting two additional ribs to that recited in claim 7.  It is to be noted that applicant’s specification does not provide support for more than two ribs. 
Regarding claim 13, it is unclear how rigid the semi-rigid material would have to be to qualify as semi-rigid.  Further regarding claim 13, it is unknown what would be unique about “one unique rigid or semi-ridge material”.
Claims 2 – 6, 8 – 10, 12, 14, and 15 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Graaff WO 2017/003291.
Regarding claim 1, de Graaff discloses a pack (1) with an inner volume in which a food or beverage ingredient (roast and ground coffee) is stored and in which a beverage is produced when water is introduced inside, the pack (1).  There is at least one inlet (portion 8, 18, 20) capable of supplying water in the inner volume of the pack (1) and one outlet (15) capable of dispensing a beverage from the inner volume of the pack (1).  The pack (1) comprises a semi-rigid or rigid shell (chamber 4) which has a main plane wall (bottom 5) surrounded by a peripheral edge (flange 12/surface 7), and a cover part (3) sealed on the peripheral edge (12/7).  The shell (4) and the cover part (3) define therebetween the inner volume (page 13, ln 19 – page 14, ln 26 and fig. 1A – 1F).
Regarding claims 2 and 3, de Graaff discloses the one outlet (15) is formed by an opening in the peripheral edge of the shell (page 14, ln 15 – 18 and fig 1B).
Regarding claim 4, de Graaff discloses the peripheral edge has an opening (15) defined by an interruption in the peripheral edge (flange 12/ surface 7) of the shell (4) in which two portions of the peripheral edge extend and face each other on each side of the opening (15) and form the one outlet (15) of the pack (1) (page 14, ln 12 – 18 and fig. 1B).
Regarding claim 5, de Graaff discloses there would be a tear line (29) which is seen to function as an openable tab closing the one outlet (15) since said tear line also comprises the cover part (3) of the pack (1) (page 5, ln 25 – 30, page 16, ln 4 – 7, and fig. 1D).
Regarding claim 6, de Graaff discloses the at least one inlet (8) is provided in the main plane wall (5) of the shell (4) capable of being pierced by a water injection needle (nozzle 35) of a machine capable of preparing beverages (page 14, ln 7 – 11, page 15 ln 25 – 35).
Regarding claim 7, de Graaff discloses the main plane wall has an outer face (fig. 1A) and an inner face (fig. 1B).  At least one rib (bypass pipe 19) protrudes from the inner face of the main plane wall (5) and partly surrounds an injection area (intake portion 18) capable of receiving a water injection needle (pierceable) of a machine capable of preparing beverages page 15, ln, 1 – 9).
Regarding claim 8, and with respect to the recitations beginning “when the pack is used in a beverage preparation machine for the production of a beverage” these are seen to be recitations regarding the intended use of the pack.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than 
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “when the pack is used in a beverage preparation machine for the production of a beverage” recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is de Graaff and further that the prior art structure, which is identical in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  In any event de Graaff discloses the one rib (19) partly surrounding the injection area is interrupted in a portion disposed to face the top of the pack and the one outlet (15) is provided at the bottom of the pack (fig. 1A and 1B).
Regarding claim 9, de Graaff discloses the one rib (19) projects from the inner face of the main plane wall (5) of the shell towards the cover part (3) (fig. 1B).
Regarding claim 10, de Graaff discloses the one rib (19) has a height from the inner face of the main plane wall (5) substantially equal to a height of the peripheral edge (wall 6) of the shell (4) (fig. 1B).
Regarding claim 11, de Graaff discloses the main plane wall (5) has two ribs (pipe 19 and pipe 21) protruding from the inner face of the main plane wall (5) and surrounding respectively partly two injection areas (18 and 20) symmetrically disposed in the main plane wall (5) of the shell with respect to the one outlet (15) (page 15, ln 1 – 19 and fig. 1A and 1B)).
Regarding claim 12, the limitation “formed by a thermoforming process of a plastic injection process” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  MPEP 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because de Graaff discloses the pack (1) would be formed, that is moulded from, a plastic and the at least one inlet (8, 18, 20) and the one outlet (15) of the pack (1) are co-formed with the shell (4) (page 6, ln 7 – 9 and fig. 1A and 1B).
Regarding claim 13, de Graaff discloses the shell (4) is make of one unique rigid or semi-rigid material (plastics such as PLA (TBC)) (page 6, ln 7 – 9).
Regarding claim 14, the peripheral edge of the shell has a wing (flange 12) extending substantially perpendicularly to the peripheral edge and the cover part (3) is sealed on the wing (12) (page 14, ln 18 – 20).
Regarding claim 15, since de Graaff discloses the cover part (3) can be weakened at the pack outlet it is seen that de Graaff is disclosing the cover to be a flexible membrane (page 14, ln 21 – 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        09 January 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792